Giegerigh, J.
Although, payments aggregating $28,000, and absorbing all the moneys received, are claimed to have been made, the receiver has failed to produce vouchers, which he says have been lost. Objections have been filed to the account by a judgment creditor which the receiver claims are too general; but it will be seen from an examination of the same that they are sufficiently specific to compel the receiver to be examined under oath concerning his accounts and to entitle the objecting creditor to present evidence in support of his objections. A referee should, therefore, be appointed to take and state the accounts of the receiver, which will afford the objecting creditor such opportunity. Ample authority for such a course is found in section 86 of title 4, part 3, of the Revised Statutes. This section, together with sections 66 to 85, both inclusive, and 87 to 89, both inclusive, regulate the conduct of receivers in the voluntary dissolution of corporations, and such sections were made applicable to a receiver appointed under section 2429 of the Code of Civil Procedure by chapter 245 of the Laws of 1880, and were expressly excepted from repeal (1 Laws of 1880, p. 368), and are, therefore, still in force. Section 86 provides as follows: “ Within three months after the time herein prescribed for making a second dividend the receivers shall render a full and accurate account of all their proceedings to the Court of Chancery, on oath, which shall be referred to a master to examine and report thereon.” The sections of the Revised Statutes above *562referred to (66 to 89, both inclusive), may he found at pages 3265 to 3267 of the fifth edition of Bliss’ Annotated Code. The account of the receiver is, therefore, referred to a referee to examine and report thereon. The referee will he named upon the settlement of the order, of which let the usual notice be given.
Ordered accordingly.